J. Fred Jones, Justice, dissenting. I respectfully dissent from the majority opinion in this case. I agree that the extended colloquy concerning the admissibility of Paula Bailey’s testimony may have overly impressed thejury with its importance; but, I base my dissent on the unusual premise of what I perceive a rule of evidence should be in this state, rather than a disagreement with the majority as to what the rule is as established by precedent. As I perceive the primary object of any criminal trial, it is to get at the truth of the matter as to guilt or innocence of the accused in a fair and impartial manner without prejudice to the accused or prejudice to the state. Of couse, under the established rules of evidence, a defendant, or a witness for the prosecution, may be crosr-examined on collateral matters under the theory of testing his credibility. It is quite true that the side doing the questioning is bound by the answer given, but the facts of the binding force are only cognizable on appeal. It is- my opinion that the attorneys in a criminal trial should either be restricted in cross-examination under the guise of testing the credibility of a defendant or witness, especially in the area of questions pertaining to specific criminal acts involving specific individuals at a specific time and place, or else they should take the chance of having the answer corroborated by the testimony of the other person involved in the question. In far too many instances, on the theory of testing the credibility of a defendant or witness, the prosecuting attorney or defense counsel will glance at what appears to be a “rap sheet” or some other record and then ask such question as was asked the witness in the case at bar: “Did you, in late July, 1974, at Crawford’s Trailer Park where James Burdette lived, sell two joints of marijuana to Paula Bailey for the sum of $1.00?” The attorney, in asking a question like this, is not restricted to the one incident but in “testing the credibility” of the defendant or witness, may go on and on until the trial court calls a halt to such questioning. As already stated, the jury is concerned with the facts of the case and is not concerned with the rules of evidence. It is my opinion that such procedure, without further proof than the bare “yes” or “no” answer, is bound to destroy, or at least reflect on, the credibility of the testimony in the eyes of the jury, rather than lest the credibility for the benefit and purpose of the attorneys at the trial. This is an area in the rules of evidence that I feel should have the attention of the bench and bar, and that is the primary reason for my dissent in this case. The trial court is in a position to determine what questions are asked in good faith in testing the credibility of a witness and, while I am of the opinion such determination should be made by the trial judge at a conference in chambers rather than in the presence of the jury, I would affirm the judgment in this case.